DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 16958196 filed on June 26th, 2020 in which claims 1-15 are pending and ready for examination.

Information Disclosure Statement
3.	Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1449. These IDS have been considered.

Drawings
4.	The examiner contends that the drawings submitted on 06/26/2020 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1-6 and 9 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tojo (US Pub. Nº 2010/0118082).

8.	Regarding independent claim 1: Tojo disclosed an apparatus, comprising: 
 	a first cap ([0068], line 1; also see Fig. 14, reference 31) to seal a first set of nozzles (Fig. 14, reference 22A) in a printhead assembly ([0068], line 1; also see Fig. 14, reference 19), the first cap including a first priming port ([0069], lines 1-2; also see Fig. 14, reference 33a) and a first venting port ([0138], lines 2-3; also see Fig. 14, reference 113a); 
 	a vacuum pump in fluid communication with the first priming port ([0158], line 1; also see Fig. 14, reference 38); 
 	a first vent in fluid communication with the first venting port ([0158], line 1; also see Fig. 14, the other end of the atmosphere opening tube 110 (not shown)); 
 	a first vent-arm to seal and unseal the first vent ([0158], line 1; also see Fig. 14, the tube 110); and 
 	a first cam on a camshaft ([0142], line 3; also see Fig. 17, references 45, 47 and 62), engaged with the first vent-arm to selectively seal and unseal the first vent ([0131], lines 4-5 and [0153], lines 1-3).

9.	Regarding claim 2: Tojo disclosed the apparatus of claim 1, further comprising a line to provide the fluid communication between the vacuum pump and the first priming port (Fig. 14, reference 35), wherein the vacuum pump is enabled to prime the first set of nozzles when the first vent is sealed ([0158], lines 1-8; the respective vents are closed to prime the corresponding set of nozzles), and wherein the vacuum pump is enabled to evacuate fluid from the first cap and the line when the first vent is unsealed ([0159], lines 1-6 and [0160], lines 1-6. When the respective vent is unsealed, the negative pressure generated is not enough to prime the corresponding set of nozzles, but fluid left in the respective cap would be at least partially evacuated).

10.	Regarding claim 3: Tojo disclosed the apparatus of claim 1, further comprising: 
 	a second cap (Fig. 14, reference 32) to seal a second set of nozzles (Fig. 14, references 22B, 22C and 22D) in the printhead assembly ([0068], line 1; also see Fig. 14, reference 19), the second cap comprising a second priming port (Fig 14, reference 34a) and a second venting port (Fig. 14, reference 114a); 
 	the vacuum pump in fluid communication with the second priming port (Fig. 14, the pump 38 is in fluid communication with the second priming port 34a); 
 	a second vent in fluid communication with the second venting port ([0158], line 1; also see Fig. 14, the other end of the atmosphere opening tube 111 (not shown)); 
 	a second vent-arm to seal and unseal the second vent ([0158], line 1; also see Fig. 14, the tube 111); and 
 	a second cam on the camshaft ([0142], line 3; also see Fig. 17, references 45, 48 and 65), engaged with the second vent-arm to selectively seal and unseal the second vent ([0131], lines 4-5 and [0153], lines 3-6).

11.	Regarding claim 4: Tojo disclosed the apparatus of claim 3, wherein the vacuum pump is enabled to prime the first set of nozzles when the first vent is sealed, and wherein the vacuum pump is enabled to prime the second set of nozzles when the second vent is sealed ([0158], lines 1-8; the respective vents are closed to prime the corresponding set of nozzles).

12.	Regarding claim 5: Tojo disclosed the apparatus of claim 3, wherein the vacuum pump is prevented from priming the first set of nozzles when the first vent is unsealed, and wherein the vacuum pump is prevented from priming the second set of nozzles when the second vent is unsealed ([0160], lines 1-6. When the respective vent is open, the negative pressure generated is not enough to prime the corresponding set of nozzles).

13.	Regarding claim 6: Tojo disclosed the apparatus of claim 3, further comprising a cap sled assembly to engage the first cap and the second cap with the printhead assembly, the cap sled assembly attached to a shuttle by pivoting links that raise the cap sled assembly to engage the first cap and the second cap with the printhead assembly when the cap sled assembly contacts the printhead assembly ([0123], lines 1-6).

14.	Regarding claim 9: Tojo disclosed the apparatus of claim 3, wherein the first vent-arm is spring-loaded and biased to seal the first vent in the absence of the first cam, and wherein the second vent-arm is spring-loaded and biased to seal the second vent in the absence of the second cam (Fig. 20, reference 142 is a spring biasing the cam toward the respective vent-arm).

15.	Claim 10 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tojo (US Pub. Nº 2010/0118082).

16.	Regarding independent claim 10: Tojo disclosed a system, comprising: 
 	a cap sled assembly ([0028], line 2; also see Fig. 14, reference 27) to seal a printhead of a printhead assembly ([0068], line 1; also see Fig. 14, reference 19), the cap sled assembly including a cap ([0068], line 1; also see Fig. 14, reference 31), the cap having a priming port ([0069], lines 1-2; also see Fig. 14, reference 33a) and a venting port ([0138], lines 2-3; also see Fig. 14, reference 113a); 
 	a vacuum pump in fluid communication with the priming port ([0158], line 1; also see Fig. 14, reference 38); 
 	a vent in fluid communication with the venting port ([0158], line 1; also see Fig. 14, the other end of the atmosphere opening tube 110 (not shown)); 
 	a vent-arm to selectively seal and unseal the vent ([0158], line 1; also see Fig. 14, the tube 110); and 
 	a cam on a camshaft ([0142], line 3; also see Fig. 17, references 45, 47 and 62) engaged with the vent-arm to sequence operations of the vent-arm ([0131], lines 4-5 and [0153], lines 1-3).

17.	Claims 13-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Tojo (US Pub. Nº 2010/0118082).

18.	Regarding independent claim 13: Tojo disclosed a printer assembly (Fig. 1, reference 11), comprising: 
 	a printhead assembly ([0068], line 1; also see Fig. 14, reference 19) with a printhead nozzle (Fig. 14, reference 22A); 
 	a cap ([0068], line 1; also see Fig. 14, reference 31) having a priming port ([0069], lines 1-2; also see Fig. 14, reference 33a) and a venting port ([0138], lines 2-3; also see Fig. 14, reference 113a), the cap being to cover the printhead nozzle (see Fig. 14); 
 	a vacuum pump coupled to the priming port through a vacuum line, the vacuum pump to evacuate material from the nozzle through the priming port ([0158], line 1; also see Fig. 14, reference 38); and 
 	a vent assembly coupled to the venting port (Fig. 14, reference 112), the vent assembly including: 
 	 	a vent in fluid communication with the venting port through a vent line ([0158], line 1; also see Fig. 14, the other end of the atmosphere opening tube 110 (not shown)); and 
 	 	a vent-arm to selectively seal or unseal the vent ([0158], line 1; also see Fig. 14, the tube 110), the vent allowing air to be vented from the nozzle through the venting port when the vent-arm unseals the vent ([0160], lines 1-6, when a slight negative pressure is generated in the cap while the corresponding vent is opened, air bubbles will be vented through the venting port).

19.	Regarding claim 14: Tojo disclosed the printer assembly of claim 13, further comprising: a cam; and a camshaft to drive the cam ([0142], line 3; also see Fig. 17, references 45, 47 and 62), the cam being coupled to first vent-arm to selectively seal and unseal the vent ([0131], lines 4-5 and [0153], lines 1-3).

20.	Regarding claim 15: Tojo disclosed the printer assembly of claim 14, further comprising a cap sled assembly to engage the cap with the printhead assembly, the cap sled assembly attached to a shuttle by pivoting links that raise the cap sled assembly to engage the cap with the printhead assembly when the cap sled assembly contacts the printhead assembly ([0123], lines 1-6).

Claim Rejections - 35 USC § 103
21	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

22.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


23.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tojo (US Pub. Nº 2010/0118082), in view of Ogawa (US Pub. Nº 2011/0242205).

24.	Regarding claim 11: Tojo disclosed the system of claim 10, further comprising a shuttle to transport the cap sled assembly to engage the printhead assembly ([0123], lines 1-6).
 	Tojo is silent about the shuttle comprising a rack engaged with a pinion.
 	Ogawa disclosed a system (Fig. 1, reference 1) comprising a printhead ([0040], line 2; also see Fig. 5A, reference 3), a priming cap assembly ([0040], line 1; also see Fig. 5A, reference 12), and a shuttle for lifting the priming cap assembly, wherein the shuttle comprising a rack engaged with a pinion ([0046], lines 1-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ogawa with those of Tojo by lifting the cap shuttle with a system of rack and pinion in order to better control the accuracy of the positioning of the cap with respect to the printhead.

Allowable Subject Matter
25.	Claims 7, 8 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
26.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

27.	U.S. Patent application publication number 2014/0368575 to Kamiyama also disclosed a similar invention in Fig. 4. 

28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
29.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
30.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
31.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




 /YAOVI M AMEH/Primary Examiner, Art Unit 2853